Exhibit 10.1 

 

 

 

Sun Healthcare Group, Inc.

Amended and Restated

2002 Non-Employee Director

Equity Incentive Plan

Effective as of March 26, 2002

Amended and Restated on August 1, 2002

 

 

 

1

--------------------------------------------------------------------------------

SUN HEALTHCARE GROUP, INC.

AMENDED AND RESTATED

2002 NON-EMPLOYEE DIRECTOR

EQUITY INCENTIVE PLAN

              1.    Purpose. The purpose of the Sun Healthcare Group, Inc.
Amended and Restated 2002 Non-Employee Director Equity Incentive Plan (the
"Plan") is to attract to serve as members of the Board of Directors of Sun
Healthcare Group, Inc. (the "Company") highly qualified individuals who are not
current or former employees of the Company or any of its subsidiaries and to
enable them to increase their ownership in the Company’s common stock, par value
$.01 per share (the "Common Stock"). Capitalized terms are defined when first
used, as described in the Index of Defined Terms at the end of this document.

              2.    Administration.

              (a)    Committee. The Board of Directors of the Company shall
administer this Plan. The Board may delegate to any person or group (such group,
the "Committee"), who may further so delegate, the Board’s powers and
obligations hereunder as they relate to day-to-day administration of the
exercise process.

              (b)    Authority. The Committee is authorized, subject to the
provisions of the Plan, to establish such rules and regulations as it deems
necessary for the proper administration of the Plan and to make such
determinations and interpretations and to take such action in connection with
the Plan and any Stock Options granted hereunder as it deems necessary or
advisable. All determinations and interpretations made by the Committee shall be
binding and conclusive on all participants and their legal representatives.

              (c)    Indemnification. No member of the Committee and no employee
of the Company shall be liable for any act or failure to act hereunder, except
in circumstances involving his or her bad faith, gross negligence or willful
misconduct, or for any act or failure to act hereunder by any other member or
employee or by any agent to whom duties in connection with the administration of
this Plan have been delegated. The Company shall indemnify members of the
Committee and any agent of the Committee who is an employee of the Company, a
subsidiary or an affiliate against any and all liabilities or expenses to which
they may be subjected by reason of any act or failure to act with respect to
their duties on behalf of the Plan, except in circumstances involving such
person’s bad faith, gross negligence or willful misconduct.

2

--------------------------------------------------------------------------------

             (d)    Delegation and Advisers. The Committee may delegate to one
or more of its members, or to one or more agents, such administrative duties as
it may deem advisable, and the Committee, or any person to whom it has delegated
duties as aforesaid, may employ one or more persons to render advice with
respect to any responsibility the Committee or such person may have under the
Plan. The Committee may employ such legal or other counsel, consultants and
agents as it may deem desirable for the administration of the Plan and may rely
upon any opinion or computation received from any such counsel, consultant or
agent. Expenses incurred by the Committee in the engagement of such counsel,
consultant or agent shall be paid by the Company, or the subsidiary or affiliate
whose employees have benefited from the Plan, as determined by the Committee.

              3.    Participants. All members of the Company’s Board of
Directors who are not current or former employees of the Company or any of its
subsidiaries ("Non-Employee Directors") shall participate in this Plan.

              4.    Stock Options. This Plan provides for grants of options to
purchase the Company’s Common Stock ("Stock Options") in accordance with the
terms described herein. Only Nonqualified Stock Options may be granted under
this Plan. "Nonqualified stock options" are Stock Options that do not constitute
"incentive stock options" within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the "Code").

              5.    Common Stock Available Under the Plan.

              (a)    Basic Limitations. The aggregate number of shares of Common
Stock that may be subject to Stock Options granted under this Plan shall be
160,000 shares of Common Stock, which may be authorized and unissued or treasury
shares, subject to any adjustments made in accordance with Section 12 hereof.

              (b)    Additional Shares. Any shares of Common Stock subject to a
Stock Option that for any reason is cancelled or terminated without having been
exercised, or any shares delivered to the Company as part or full payment for
the exercise of a Stock Option shall again be available for award under the
Plan.

              6.    Stock Option Grant.

              (a)    Option Grants. On the Effective Date, each Non-Employee
Director shall receive a Nonqualified Stock Option to purchase 3,000 shares of
Common Stock. The Committee shall have the authority, but not the obligation, to
grant additional Nonqualified Stock Options to the Non-Employee Directors, as
determined in the sole and absolute discretion of the Committee.

              (b)    Exercise Price. Each Stock Option granted hereunder shall
have a per-share exercise price equal to the Fair Market Value of a share of
Common Stock on the date of grant. For purposes of the initial grant on the
Effective Date, the Fair Market Value shall be deemed to be $27 per share.

3

--------------------------------------------------------------------------------

              (c)    Payment of Exercise Price. The option exercise price may be
paid in cash or, in the discretion of the Committee, by the delivery of shares
of Common Stock of the Company then owned by the participant, by the withholding
of shares of Common Stock for which a Stock Option is exercisable or by a
combination of these methods or, in the discretion of the Committee, by any
method permissible under the Company’s 2002 Management Equity Incentive Plan.

              (d)    Vesting. Stock Options may only be exercised under the Plan
to the extent vested. Provided it has not expired, a Stock Option granted under
the Plan shall become vested and exercisable in accordance with the vesting
schedule set forth below, unless vesting accelerates pursuant to another
provision of the Plan.

Percentage of Grant
Vested and Exercisable

 
Vesting Date

25%

1st anniversary of grant date

50%

2nd anniversary of grant date

75%

3rd anniversary of grant date

100%

4th anniversary of grant date

              (e)    Acceleration of Vesting. Provided it has not expired, a
Stock Option granted under the Plan shall become 100% vested and exercisable on
the date of a Non-Employee Directors cessation of service as a director of the
Company on account of his or her death or Retirement. For purposes of this Plan,
"Retirement" shall mean cessation of service as a director of the Company on or
after age 65 with ten (10) or more years of service or on or after age 70 with
five (5) or more years of service.

              (f)    Expiration of Stock Options. Stock Options granted under
this Plan shall expire on the earliest to occur of the following:

              (i)    Seven (7) years after the grant date;

              (ii)    Three (3) months after cessation of service as a
Non-Employee Director unless due to such Non-Employee Director’s death or
Retirement;

              (iii)    One (1) year after cessation of service as a Non-Employee
Director on account of such Non-Employee Director’s death or Retirement.

               7.    Adjustment Provisions; Change in Control.

               (a)    Adjustment Generally. If there shall be any change in the
Common Stock of the Company, through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, reverse stock split, split up,
spin-off, combination of shares, exchange of shares, dividend in kind or other
like change in capital structure or distribution (other than normal cash
dividends) to stockholders of the Company, an adjustment shall be made to each
outstanding Stock Option such that each such Stock Option shall thereafter be
exercisable for such securities, cash and/or other property as would have been
received in respect of the Common Stock subject to such Stock Option had such
Stock Option been exercised in full immediately prior to such change or
distribution, and such an adjustment shall be made successively each time any
such change shall occur.

4

--------------------------------------------------------------------------------

              (b)    Modification of Stock Options. In the event of any change
or distribution described in subsection (a) above, in order to prevent dilution
or enlargement of participants’ rights under the Plan, the Committee will have
authority to adjust, in an equitable manner, the number and kind of shares that
may be issued under the Plan, the number and kind of shares subject to
outstanding Stock Options, the exercise price applicable to outstanding Stock
Options, and the Fair Market Value of the Common Stock and other value
determinations applicable to outstanding Stock Options.

              (c)    Effect of a Change in Control. Notwithstanding any other
provision of this Plan, if there is a Change in Control (as defined in
subsection (d) below) of the Company, all then outstanding Stock Options, shall
immediately vest and become exercisable. Thereafter, all Stock Options shall be
subject to the terms of any agreement effecting the Change in Control, which
agreement, may provide, without limitation, that each Stock Option outstanding
hereunder shall terminate within a specified number of days after notice to the
holder, and that such holder shall receive, with respect to each share of Common
Stock subject to such Stock Option, an amount equal to the excess of the Fair
Market Value of such shares of Common Stock immediately prior to the occurrence
of such Change in Control over the exercise price per share underlying such
Stock Option with such amount payable in cash, in one or more kinds of property
(including the property, if any, payable in the transaction) or in a combination
thereof, as the Committee, in its discretion, shall determine. A provision like
the one contained in the preceding sentence shall be inapplicable to a Stock
Option granted within six (6) months before the occurrence of a Change in
Control if the holder of such Stock Option is subject to the reporting
requirements of Section 16(a) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act") and no exception from liability under Section 16(b) of the
Exchange Act is otherwise available to such holder.

             (d)    Definitions. For purposes of this Section 7, a "Change in
Control" of the Company shall be deemed to have occurred if any of the following
events occurs:

            (i)    Any "person" or "group" (within the meaning of Sections 13(d)
and 14(d)(2) of the Exchange Act), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company (an "Acquiring
Person"), is or becomes the "beneficial owner" (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of more than 33 1/3% of the then
outstanding voting stock of the Company;

            (ii)    A merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 51% of the combined
voting power of the voting securities of the Company or surviving entity
outstanding immediately after such merger or consolidation;

5

--------------------------------------------------------------------------------

             (iii)    A sale or other disposition by the Company of all or
substantially all of the Company’s assets;

             (iv)    During any period of two (2) consecutive years (beginning
on or after the Effective Date), individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director (other
than a director who is a representative or nominee of an Acquiring Person) whose
election by the Company’s Board of Directors or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination was previously so approved, no longer
constitute a majority of the Company’s Board of Directors;

provided, however

, in no event shall any acquisition of securities, a change in the composition
of the Company’s Board of Directors or a merger or other consolidation pursuant
to a plan of reorganization under chapter 11 of the Bankruptcy Code with respect
to the Company ("Chapter 11 Plan"), or a liquidation under the Bankruptcy Code
constitute a Change in Control. In addition, notwithstanding Sections 7(d)(i),
7(d)(ii), 7(d)(iii) and 7(d)(iv) hereof, a Change in Control shall not be deemed
to have occurred in the event of a sale or conveyance in which the Company
continues as a holding company of an entity or entities that conduct the
business or businesses formerly conducted by the Company, or any transaction
undertaken for the purpose of reincorporating the Company under the laws of
another jurisdiction, if such transaction does not materially affect the
beneficial ownership of the Company’s capital stock.



              8.    Nontransferability. Each Stock Option granted under the Plan
shall not be transferable otherwise than by will or the laws of descent and
distribution, and shall be exercisable, during the participant’s lifetime, only
by the participant. In the event of the death of a participant, each Stock
Option theretofore granted to him or her shall be exercisable prior to its
expiration by the executor or administrator of the estate of the deceased
participant or the person or persons to whom the deceased participant’s rights
under the Stock Option shall pass by will or the laws of descent and
distribution.

              9.    Fair Market Value. For purposes of this Plan and any Stock
Options awarded hereunder, Fair Market Value shall be the closing price of the
Company’s Common Stock on the date of calculation (or on the last preceding
trading date if Common Stock was not traded on such date) if the Company’s
Common Stock is readily tradable on a national securities exchange or other
market system, and if the Company’s Common Stock is not readily tradable, Fair
Market Value shall mean the amount determined in good faith by the Committee as
the fair market value of the Common Stock of the Company.

6

--------------------------------------------------------------------------------

              10.    Withholding. The Company may require a participant who
exercises a Stock Option to reimburse the Company for any taxes required by any
governmental authority to be withheld or otherwise deducted and paid by the
Company in respect of the issuance or disposition of such shares. In lieu
thereof, the Company shall have the right to withhold the amount of such taxes
from any other sums due or to become due from the Company to the participant
upon such terms and conditions as the Committee shall prescribe. The Company
may, in its discretion, hold the stock certificate to which such participant is
otherwise entitled upon the exercise of a Stock Option as security for the
payment of such withholding tax liability, until cash sufficient to pay that
liability has been accumulated. In addition, at any time that the Company
becomes subject to a withholding obligation under applicable law with respect to
the exercise of a Stock Option (the "Tax Date"), except as set forth below, a
holder of a Stock Option may elect to satisfy, in whole or in part, the holder’s
related personal tax liabilities (an "Election") by (a) directing the Company to
withhold from shares of Common Stock issuable in the related vesting or exercise
either a specified number of shares or shares having a specified value (in each
case not in excess of the related personal tax liabilities), (b) tendering
shares of Common Stock previously issued pursuant to the exercise of a Stock
Option or other shares of Common Stock owned by the holder or (c) combining any
or all of the foregoing Elections in any fashion. An Election shall be
irrevocable. The withheld shares and other shares of Common Stock tendered in
payment shall be valued at their Fair Market Value on the Tax Date. The
Committee may disapprove of any Election, suspend or terminate the right to make
Elections or provide that the right to make Elections shall not apply to
particular shares or exercises. The Committee may impose any additional
conditions or restrictions on the right to make an Election as it shall deem
appropriate. The Committee may prescribe such rules as it determines with
respect to Participants subject to the reporting requirements of Section 16(a)
of the Exchange Act to effect such tax withholding in compliance with the rules
established by the SEC under Section 16 of the Exchange Act and the positions of
the staff of the SEC thereunder expressed in no-action letters exempting such
tax withholding from liability under Section 16(b) of the Exchange Act.

              11.    Tenure. A participant’s right, if any, to continue to serve
the Company as a Non-Employee Director shall not be enlarged or otherwise
affected by his or her designation as a participant under the Plan.

              12.    Unfunded Plan. Participants shall have no right, title, or
interest whatsoever in or to any investments which the Company may make to aid
it in meeting its obligations under the Plan. Nothing contained in the Plan, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company and
any participant, beneficiary, legal representative or any other person. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan. The Plan is not intended to
be subject to the Employee Retirement Income Security Act of 1974, as amended.

7

--------------------------------------------------------------------------------

             13.    No Fractional Shares. No fractional shares of Common Stock
shall be issued or delivered pursuant to the Plan. The Committee shall determine
whether cash, or Stock Options, or other property shall be issued or paid in
lieu of fractional shares or whether such fractional shares or any rights
thereto shall be forfeited or otherwise eliminated.

             14.    Duration, Amendment and Termination.

             (a)    Duration. No Stock Option shall be granted more than ten
(10) years after the Effective Date but Stock Options granted prior to that date
shall continue to become exercisable and may be exercised according to their
terms.

             (b)    Amendment and Termination. Except as provided in Section
14(c) below, this Plan may be terminated or amended by the Board of Directors as
it deems advisable.

             (c)    Limitations on Amendment. An amendment revising the exercise
price, vesting terms, expiration date, or amount of shares covered by a Stock
Option shall not be made more frequently than every six (6) months unless
necessary to comply with applicable laws or regulations. Unless approved by the
Company’s stockholders, no adjustments or reduction of the exercise price of any
outstanding Stock Option shall be made directly or by cancellation of
outstanding Stock Options and the subsequent regranting of Stock Options at a
lower price to the same individual. No amendment may revoke or alter in a manner
unfavorable to the grantees any Stock Options then outstanding, nor may the
Board amend this Plan without stockholder approval where the absence of such
approval would cause the Plan to fail to comply with Rule 16b-3 under the
Exchange Act, or any other requirement of applicable law or regulation.

              15.    Governing Law. This Plan, the Stock Options granted
hereunder and actions taken in connection herewith shall be governed and
construed in accordance with the laws of the State of Delaware (regardless of
the law that might otherwise govern under applicable Delaware principles of
conflict of laws).

              16.    Effective Date. The Plan shall be effective as of March 26,
2002, (the "Effective Date"), provided that the Plan is approved by a majority
of the stockholders of the Company within twelve (12) months of the Effective
Date, and such approval of stockholders shall be a condition to the right of
each participant to receive any Stock Options hereunder. Any Stock Options
granted under the Plan prior to such approval of stockholders shall be effective
as of the date of grant (unless, with respect to any Stock Option, the Committee
specifies otherwise at the time of grant), but no such Stock Option may be
exercised prior to such stockholder approval, and if stockholders fail to
approve the Plan as specified hereunder, any such Stock Option shall be
cancelled.

8

--------------------------------------------------------------------------------

Index of Defined Terms

 

Term Section Where Defined or First Used Acquiring Person 7(d)(i) Beneficial
Owner 7(d)(i) Change in Control 7(d) Chapter 11 Plan 7(d) Code 4 Committee 2(a)
Common Stock 1 Company 1 Effective Date 16 Election 10 Exchange Act 7(c) Fair
Market Value 9 Non-Employee Director 3 Nonqualified Stock Option 4 Plan 1 Stock
Options 4 Tax Date 10

 

 

 

9

--------------------------------------------------------------------------------

 